301 S.W.3d 533 (2009)
Paul STITH, Appellant,
v.
TREASURER OF the STATE of MissouriCUSTODIAN of the Second Injury Fund, Respondent.
No. WD 70324.
Missouri Court of Appeals, Western District.
December 8, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 2, 2010.
Michael A. Knepper, Esq., Kansas City, MO, for Appellant.
Kimberly C. Fournier, Esq., Kansas City, MO, for Respondent.
BEFORE DIVISION ONE: ALOK AHUJA, Presiding Judge, JAMES M. SMART, JR. and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Paul Stith appeals the denial of his workers' compensation claim against the Second Injury Fund for permanent and total disability benefits. Upon review of the briefs and the record, we find no error and affirm the Final Order of the Labor and Industrial Relations Commission. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value. Rule 84.16(b).
AFFIRMED.